DETAILED ACTION
Claim Status
	Applicant’s amendment filed May 9, 2022 has been entered. Claims 11-23 are cancelled. Claims 1-10 are pending. Claims 1-10 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 6/2/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections - withdrawn
Objection to claim 23 is withdrawn in view of Applicant’s amendment canceling claim 23.	

Claim Rejections - 35 USC § 101 – maintained
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is maintained but has been modified to address Applicant’s amendment canceling claim 23.
The Office published the guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014, and provided further guidance on May 2016, including guidance as to Life Sciences.
 
    PNG
    media_image1.png
    762
    679
    media_image1.png
    Greyscale

     Step 2A has recently been revised to include two prongs (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019):
 
    PNG
    media_image2.png
    537
    544
    media_image2.png
    Greyscale


Analysis is as follows:
Step 1:  The claims are directed to a process, including determining off-target rates for gene editing systems.
Step 2A - Prong 1: The claim is a method that determines an off-target rate of gene editing systems and infers the rate for the whole genome, which is an abstract idea.
Step 2A - Prong 2:  The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims only encompass treating a subset of genomic nucleic acid with a gene editing system, sequencing the nucleic acid, determining an off-target rate, and inferring the genome-wide off-target rate. There are no steps that integrate the judicial exception into a practical application because the claims simply amount to determining the off-target rate of gene editing systems.
Step 2B: the claims do not recite additional elements that amount to significantly more than the judicial exception. The claims do not include a particular machine or transformation that integrates or implements the judicial exception. Furthermore, the limitations recited in the claims only describe the treatment step, which were well-known, conventional and routine in the art, and thus, they do not amount to significantly more. Accordingly, the steps do not add “significantly more” to the judicial exception, and therefore, the claims are not directed to patent subject eligible matter.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims recite several tangible rea-world steps including treating a human nucleic acid in a sample with a bacterial gene editing system. Those steps cannot be performed as a thought or mental conception. Additionally, the claimed treatment and sequencing steps transform the composition of matter from one state to another. Lastly, Applicant argues that it is improper to “trim away” all recitations within a claim of the material transformations required by the claimed process and to declare what remains to be abstract.
However, the examiner is not trimming away any recitation within the claim. Instead, as indicated above, the examiner is analyzing the steps are required by the guidance provided. The claims comprise an abstract idea, which is determining an off-target rate of gene editing systems and inferring the rate for the whole genome. The next question is whether the additional steps in the claim integrate such abstract idea into a practical application. The answer is, the do not. The treating and sequencing steps are steps required to be performed in order to determine the off-target rate and to infer the genome-wide off-target rate. These steps do not integrate the abstract idea because they do not provide a practical application to the determined off-target rate. Additionally, said treating and sequencing steps are well-known, routine and conventional steps at the time of filing. Lastly, cutting and sequencing DNA does not “transform” the DNA as argued by Applicant, it remains to be DNA. Therefore, the claims are not directed to patent subject eligible matter.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636